Gilbert, J.
Under the principles ruled in Clark Milling Co. v. Simmons, 155 Ga. 505 (117 S. E. 437), the writ of error in this case is dismissed on the ground that all of the proper defendants in error have not been served with the bill of exceptions as required by law.

Writ of error dismissed.


All the Justices concur.

Adams, Camp & Youmans, Leonard Haas, and Henry A. Alexander, for plaintiff in error.
Jones, Park & Johnston, M. H. Blaclcshear, Burch & Daley, C. C. Crockett, and J. B. Green, contra.